Munder, J.
The defendant was convicted of a violation of section 11 of ordinance number 5 of the Long Island State Park Ordinances, which reads as follows: “ Section 11. Parkways. The use of parkways is restricted to automobiles classed as pleasure vehicles, excluding, however, such vehicles when adapted to and used for the carrying of commercial goods or materials.”
That section is more simply interpreted to mean that any pleasure vehicle when put to a commercial use should be excluded from using the parkways. It is more specifically designed to ban what are commonly known as station or ranch wagons when adapted to and put to such use. Prohibited uses would include the carrying of merchandise for sale or delivery after sale, or the carrying of tools, equipment and materials by a mechanic in pursuit of his occupation.
The mere carrying of boat supplies in the rear of a station wagon, when they are not being transported for sale or other trade or commercial use, is not a violation of the ordinance. The fact that they were being carried for any such purpose was an essential element of the violation charged and hence a matter of affirmative proof on the part of the People. No such proof was introduced at the trial.
The judgment of conviction is therefore reversed, the information dismissed and the fine remitted.